PER CURIAM.
[1, 2] The defendant appeals from two orders, entered, respectively, on July 11 and September 26, 1911. The appeal from the first order must be dismissed, because no notice of appeal was served within 20 days after the entry of the order. The appeal from the second order must be dismissed, because it is not an appealable order. The .notice of appeal also specifies an undated “formal order and judgment,” which is not in the clerk’s return, and this appeal must also be dismissed.
Appeals dismissed, with $10 costs.